Citation Nr: 0031157	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  92-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as a residual of exposure to asbestos during service.  

2.  Entitlement to service connection for a lung disorder on 
a direct basis, claimed as a fungal infection.

3.  Entitlement to service connection for malaria, fever, and 
chills.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran was in the Merchant Marine.  He had active ocean 
going service from:  March 1943 to November 1943; July 1944 
to August 1944; October 1944 to February 1945; April 1945 to 
May 1945; and during August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  That rating decision denied service 
connection for a lung disorder due to asbestos exposure and a 
fungal infection, and denied service connection for malaria, 
fever and chills.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and in June 1998 the 
Court issued an Order vacating the Board's decision and 
remanding the case to the Board for further proceedings.  


REMAND

The requirement for a claimant to establish a well grounded 
claim has been recently eliminated from the applicable 
sections of the law.  Currently the law states:

§5103A. Duty to assist claimants

(a) DUTY TO ASSIST.- (1) The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.

(2) The Secretary is not required to provide assistance to 
a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.

(3) The Secretary may defer providing assistance under 
this section pending the submission by the claimant of 
essential information missing from the claimant's 
application.

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) As part of the 
assistance provided under subsection (a), the Secretary 
shall make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary 
to obtain.

(2) Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim. Such a notification shall-

(A) identify the records the Secretary is unable to 
obtain;

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and

(C) describe any further action to be taken by the 
Secretary with respect to the claim.

(3) Whenever the Secretary attempts to obtain records from 
a Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.

(c) OBTAINING RECORDS FOR COMPENSATION CLAIMS.-In the case 
of a claim for disability compensation, the assistance 
provided by the Secretary under subsection (b) shall 
include obtaining the following records if relevant to the 
claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or 
air service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or at 
the expense of the Department, if the claimant furnishes 
information sufficient to locate those records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d) MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS.-(1) In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

(2) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes 
of paragraph (1) if the evidence of record before the 
Secretary, taking into consideration all information and 
lay or medical evidence (including statements of the 
claimant)-
  
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and
  
(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or 
air service; but
  
(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

(e) REGULATIONS.-The Secretary shall prescribe regulations 
to carry out this section.

(f) RULE WITH RESPECT TO DISALLOWED CLAIMS.-Nothing in 
this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in section 5108 of this title.

(g) OTHER ASSISTANCE NOT PRECLUDED.-Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection (a) 
to a claimant in substantiating a claim as the Secretary 
considers appropriate.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000); 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 
U.S.C.A. § 5103A).

The RO needs to ensure that the duty to assist required by 
the new law has been accorded to the veteran.  

During the long pendency of the veteran's appeal, a 
controlling VA General Counsel Opinion has also been issued.  
See, VAOCGPrec 4-2000.  The portions of this opinion dealing 
with a well grounded claim are superceded by the change in 
law mentioned above.  However, this opinion also indicates 
the appropriate development of asbestos related claims that 
needs to be conducted pursuant to Manual M-21.  The RO also 
needs to ensure that this development is conducted.  

Pursuant to the order of the United States Court of Appeals 
for Veterans Claims the case is REMANDED to the RO for the 
following development:


1.  The RO will review the claims file 
and ensure that the appropriate 
development of the veteran's asbestos 
related claim has been conducted pursuant 
to the controlling VA General Counsel 
Opinion, which is contained in the file.  
If any additional development is required 
the RO will take the appropriate action.  
VAOCGPrec 4-2000.

2.  The RO will review and re-adjudicate 
the veteran's claims for service 
connection.  In this regard the RO's 
reminded that:

a.  VA has duty to assist the 
veteran with his claim pursuant to 
the new law.  See, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 (2000); 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103A).

b.  The veteran has submitted a 
considerable volume of additional 
medical evidence subsequent the 
RO's last review of the claim in 
1991.  Remand is required for the 
RO to consider this evidence.  
38 C.F.R. § 20.1304(c) (1999).

3.  The RO will review the issues of:  

Entitlement to service connection 
for a lung disorder, claimed as a 
residual of exposure to asbestos 
during service.

Entitlement to service connection 
for a lung disorder on a direct 
basis, claimed as a fungal 
infection.

Entitlement to service connection 
for malaria, fever, and chills.

The RO will re-adjudicate these issues in 
light of the additional evidence 
submitted by the veteran and possibly 
developed under VA's duty to assist.  

Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The Board intimates no opinion 
as to the ultimate outcome of this case.  

Further adjudication of the issues on appeal will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


